- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-163199, 333-156431 and 333-136955 on Form S-8 of American TonerServ Corp. and subsidiaries (the "Company") of our report dated March 31, 2010, relating to our audit of the consolidated financial statements, which appear in the Annual Report on Form10-K of the Company for the year ended December31, 2009. /s/ Perry-Smith LLP Sacramento, California April 9, 2010
